[Cite as Lenoir v. Ohio Dept. of Rehab. and Corr., 2020-Ohio-387.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Lamar Lenoir ,                                     :

        Plaintiff-Appellant,                       :

v.                                                 :                       No. 19AP-94
                                                                     (Ct. of Cl. No. 2017-00358JD)
                                                   :
Ohio Department of Rehabilitation                                    (REGULAR CALENDAR)
and Correction,                                    :

        Defendant-Appellee.                        :



                                           D E C I S I O N

                                    Rendered on February 6, 2020


                 On brief: Lamar Lenoir, pro se.

                 On brief: Dave Yost, Attorney General, and Howard H.
                 Harcha, IV, for appellee.


                             APPEAL from the Court of Claims of Ohio

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Lamar Lenoir, appeals the judgment of the Court of
Claims of Ohio entered on January 15, 2019, overruling Lenoir's objections to the
magistrate's November 21, 2018 decision and granting judgment in favor of defendant-
appellee, Ohio Department of Rehabilitation and Correction ("ODRC"). For the following
reasons, we affirm.
I. FACTS AND PROCEDURAL BACKGROUND
        {¶ 2} Lenoir was an inmate in ODRC's custody at all times relevant to this matter.
On April 20, 2017, Lenoir filed a complaint in the Court of Claims against ODRC, alleging
that ODRC's employees used excessive or unnecessary force on him during an incident that
occurred at the Lebanon Correctional Institution on October 25, 2016.
19AP-94                                                                                     2


       {¶ 3} The issues of liability and damages were bifurcated, and the case proceeded
to a bench trial before the Court of Claims' magistrate on September 6, 2018 on the issue of
liability. On November 21, 2018, the magistrate issued a decision recommending judgment
in favor of ODRC.
       {¶ 4} On December 3, 2018, Lenoir filed written objections to the magistrate's
decision, presenting two objections for the Court of Claims' determination:
                1. The Magistrate erred the complaint [sic] failed to state a
                claim upon which relief can be granted by finding that [Lenoir]
                can prove no set of facts in support of his claim, thereby leaving
                [ODRC] immune from liability.

                2. The Magistrates [sic] Decisions are contrary to law and
                against the manifest weight of the evidence.

(Dec. 3, 2018 Lenoir Objs.) On December 7, 2018, Lenoir filed a document labeled "Civ.R.
53(D)(3)(b) Appendix/Exhibits." On December 11, 2018, he filed a document labeled
"Appendix/Exhibits to 'Objections' of the Magistrates Report and Recomm./Decision Entry
on 11-21-18."
       {¶ 5} On January 15, 2019, the Court of Claims issued its decision overruling
Lenoir's objections and adopting the magistrate's decision. (Jan. 15, 2019 Jgmt. Entry at
5.) Before addressing Lenoir's objections, the Court of Claims stated its finding that Lenoir
had not filed a transcript of the bench trial or an affidavit of evidence within 30 days after
filing his objections, and thus had failed to comply with the deadline established in Civ.R.
53(D)(3)(b)(iii) for the filing of a trial transcript or affidavit of evidence. (Jan. 15, 2019
Jgmt. Entry at 2-3.)
       {¶ 6} The Court of Claims determined that Lenoir's first objection was without
merit because, contrary to Lenoir's assertion, the magistrate had not found that his
complaint had failed to state a claim on which relief could be granted. Rather, the
magistrate had found that Lenoir had failed to prove his claim by a preponderance of the
evidence. Consequently, the Court of Claims overruled Lenoir's first objection. (Jan. 15,
2019 Jgmt. Entry at 3, 5.)
       {¶ 7} The Court of Claims in reviewing the record noted that Lenoir had not filed a
transcript of the bench trial before the magistrate or an affidavit of evidence. Id. at 3.
Consequently, the Court of Claims found "that Lenoir has failed to comply with the deadline
19AP-94                                                                                       3


established in Civ.R. 53(D)(3)(b)(iii) for the filing of a transcript or affidavit of evidence."
Id. The Court of Claims discussed the decision of this Court addressing the consequences
of the lack of a trial transcript or, if appropriate, an affidavit of evidence, and stated:
               Because Lenoir has failed to timely file a transcript of the
               proceedings held before the magistrate or an affidavit of
               evidence, it is not possible for the [Court of Claims] to review
               Lenoir's contention that the magistrate's decision is not
               supported by the greater amount of credible evidence
               presented at trial – i.e., whether the magistrate's decision is
               against the manifest weight of the evidence – because the court
               has no testimony before it to weigh and assess. In James v. My
               Cute Car, LLC, 10th Dist. Franklin No. 16AP-603, 2017-Ohio-
               1291, ¶ 15, the Tenth District Court of Appeals explained: " 'The
               absence of a transcript or affidavit of evidence restricts the
               scope of review at both the trial court and appellate levels.'
               Cargile v. Ohio Dept. of Admin. Servs., 10th Dist. No. 11AP-
               743, 2012-Ohio-2470, ¶ 10. 'In the absence of both a transcript
               and an affidavit, the trial court must accept the magistrate's
               findings of fact and may only examine the legal conclusions
               drawn from those facts.' Ramsey v. Ramsey, 10th Dist. No.
               13AP-840, 2014-Ohio-1921, ¶ 16-18, citing Ross v. Cockburn,
               10th Dist. No. 07AP-967, 2008-Ohio-3522, ¶ 5." See Huffer v.
               Huffer, 10th Dist. Franklin No. 12AP-883, 2013-Ohio-1575,
               ¶ 10 (stating that "the mandate of filing a transcript found in
               Civ.R. 53(D)(3)(b)(iii) is not a mere technicality. The obvious
               and practical reason for Civ.R. 53(D)(3)(b)(iii) is that, without
               a transcript of the proceedings before the magistrate, it is not
               possible for a trial court to review any arguments relating to
               issues of fact because it has no testimony before it to weigh and
               assess"). Based on the court's independent review, the court
               finds no error in the magistrate's legal conclusions contained in
               the decision of November 21, 2018.

(Jan. 15, 2019 Jgmt. Entry at 4-5.) Having restricted its review to the magistrate's legal
conclusions and finding no error therein, the Court of Claims adopted the magistrate's
decision, overruled both of Lenoir's objections, and entered judgment in favor of ODRC.
Id. at 5.
        {¶ 8} Lenoir then filed his appeal with this Court on February 14, 2019. He
attached to his notice of appeal a transcript of the bench trial conducted before the Court of
Claims' magistrate.
II. ASSIGNMENTS OF ERROR
        {¶ 9} Lenoir presents two assignments of error for our review:
19AP-94                                                                                       4


              [1.] The trial court erred the complaint [sic] failed to state a
              claim upon which relief can be granted by finding that plaintiff
              can prove no set of facts in support of his claim, thereby leaving
              defendants immune from liability.
              [2.] The trial court's decisions are contrary to law and against
              the manifest weight of the evidence.

III. DISCUSSION
   A. Standard of review
       {¶ 10} When objections are filed to a magistrate's decision, the trial court must
undertake an independent, de novo review of the matters objected to in order to "ascertain
[whether] the magistrate has properly determined the factual issues and appropriately
applied the law." Civ.R. 53(D)(4)(d); see also Altercare of Canal Winchester Post-Acute
Rehab. Ctr., Inc. v. Turner, 10th Dist. No. 18AP-466, 2019-Ohio-1011, ¶ 14; James v. My
Cute Car, LLC, 10th Dist. No. 16AP-603, 2017-Ohio-1291, ¶ 13. The appellate standard for
reviewing a trial court's adoption of a magistrate's decision varies with the nature of the
issues that were (1) preserved for review through objections raised before the trial court and
(2) raised on appeal by assignment of error. Feathers v. Ohio Dept. Rehab. & Corr., 10th
Dist. No. 16AP-588, 2017-Ohio-8179, ¶ 10. Generally, an appellate court reviews a trial
court's decision to adopt, reject, or modify a magistrate's decision for an abuse of discretion.
Tedla v. Al-Shamrookh, 10th Dist. No. 15AP-1094, 2017-Ohio-1021, ¶ 11, citing Bell v.
Nichols, 10th Dist. No. 10AP-1036, 2013-Ohio-2559, ¶ 16. An abuse of discretion occurs
when a court's judgment is unreasonable, arbitrary, or unconscionable. State ex rel.
McCann v. Delaware Cty. Bd. of Elections, 155 Ohio St.3d 14, 2018-Ohio-3342, ¶ 12; State
v. Meek, 10th Dist. No. 16AP-549, 2017-Ohio-9258, ¶ 23. Even under an abuse of discretion
standard, however, "no court has the authority, within its discretion, to commit an error of
law." (Quotations and citations omitted.) Shaw v. Underwood, 10th Dist. No. 16AP-605,
2017-Ohio-845; State v. Akbari, 10th Dist. No. 13AP-319, 2013-Ohio-5709, ¶ 7. In other
words, " '[a] court abuses its discretion when its ruling is founded on an error of law or a
misapplication of law to the facts.' " Independence v. Office of the Cuyahoga Cty.
Executive, 142 Ohio St.3d 125, 2014-Ohio-4650, ¶ 49 (O'Donnell, J., dissenting), quoting
Doe v. Natl. Bd. of Med. Examiners, 199 F.3d 146, 154 (3d Cir.1999). Questions of law are
reviewed de novo on appeal. PHH Mtge. Corp. v. Ramsey, 10th Dist. No. 13AP-925, 2014-
Ohio-3519, ¶ 14; In re Adoption of N.D.D., 10th Dist. No. 18AP-561, 2019-Ohio-727, ¶ 27.
19AP-94                                                                                        5


   B. First Assignment of Error
       {¶ 11} Lenoir contends that the Court of Claims erred in determining that "the
complaint failed to state a claim upon which relief can be granted" because it found that he
"can prove no set of facts in support of his claim." (Appellant's Brief at i.) We disagree.
       {¶ 12} Nothing in the record supports Lenoir's contention. This error, which Lenoir
attributes here to the Court of Claims, is identical to the error he attributed to the magistrate
in his first objection to the magistrate's decision. The Court of Claims resolved Lenoir's first
objection as follows:
              In the decision, the magistrate stated: "Upon review, the
              magistrate finds that [Lenoir] failed to prove his claim by a
              preponderance of the evidence." (Magistrate's Decision, 8.)
              The magistrate did not find that Lenoir's complaint failed to
              state a claim upon which relief can be granted. The court
              determines that Lenoir's first objection is without merit. The
              court further determines that Lenoir's first objection should be
              overruled.

(Jan. 15, 2019 Jgmt. Entry at 3.)
       {¶ 13} Our independent review of the record that is properly before us supports the
Court of Claims' determination that the magistrate had found, following a bench trial at
which testimonial and documentary evidence was admitted into evidence, that Lenoir had
failed to prove his claim by the applicable standard of proof; nothing in the record indicates
that the magistrate had found that Lenoir had failed to state a claim upon which relief could
be granted. Consequently, we find that the Court of Claims did not err in deciding that
Lenoir's first assignment of error was without merit and, consequently, overruling it.
Lenoir's first assignment of error is overruled.
   C. Second Assignment of Error
       {¶ 14} Lenoir's second assignment of error asserts that the trial court's decision is
contrary to law and against the manifest weight of the evidence. The second assignment of
error is identical to the second objection Lenoir lodged against the magistrate's decision.
For the following reasons, we disagree.
       {¶ 15} We address as a preliminary matter Lenoir's attempt to supplement the
record on appeal by providing and referencing the transcript of the bench trial conducted
before the Court of Claims' magistrate. This Court's review is limited to the record that was
before the Court of Claims. Snider v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 11AP-
19AP-94                                                                                                         6


965, 2012-Ohio-1665, ¶ 8. We cannot expand the scope of our review of a transcript that
was not filed with the Court of Claims, nor considered by that court. Ross v. Cockburn,
10th Dist. No. 07AP-967, 2008-Ohio-3522, ¶ 6.
        {¶ 16} Lenoir admits in his brief that he "does not dispute [that] the absence of a
transcript or affidavit of evidence, restricts the scope of review at both the court and
appellate levels." (Appellant's Brief at 1.). He further admits that "it is not possible for a
trial court to review any arguments relating to issues of fact, because it has no testimony
before it to (weigh and assess) and the trial court must accept the magistrate's findings of
fact and may only examine the legal conclusions drawn from those facts." Id. He asserts,
however, that his request for a transcript of the bench trial was impeded by the mail service
afforded to inmates at ODRC's correctional facilities. Lenoir does not, however, provide
any evidence–even in the form of his own affidavit–that he timely requested the trial
transcript before the Court of Claims' judgment was entered on the record.1 Additionally,
our independent review of the record failed to disclose that Lenoir requested a continuance
from the Court of Claims in order to obtain and file the transcript or that he filed a motion
instanter requesting leave to file the transcript out of rule for good cause shown. For the
foregoing reasons, we find that we cannot consider the trial transcript Lenoir filed with this
appeal nor references he makes to the transcript in his brief.
        {¶ 17} We agree with the Court of Claims that " '[t]he absence of the transcript * * *
restricts the scope of review at both the trial court and appellate levels.' " James, 2017-
Ohio-1291, at ¶ 15, quoting Cargile v. Ohio Dept. of Adm. Servs., 10th Dist. No. 11AP-743,
2012-Ohio-2470, ¶ 10. We further agree that, in the absence of the trial transcript, the
Court of Claims was required to accept the magistrate's findings of fact and could only
examine the legal conclusions drawn from those facts. Ramsey v. Ramsey, 10th Dist. No.
13AP-840, 2014-Ohio-1921, ¶ 16-18. The Court of Claims' decision indicates that the
magistrate's legal conclusions were properly drawn from the facts and evidence presented
at trial, and that the magistrate applied the appropriate law in reaching his decision that

1 On January 28, 2019, Lenoir filed with the Court of Claims a "Motion for Reconsideration to Adopted
Magistrate's Decision Render 1-15-19," in which he asserted that he had submitted a request for a transcript
of the trial transcript, accompanied by an affidavit of indigency because he was unable to pay for the transcript.
He stated that his request was accompanied by the objections and exhibits he filed with the Court of Claims.
Lenoir's motion attributes his failure to receive and file the transcript in a timely manner to the poor mail
service ODRC institutions provide for inmates. Lenoir does not provide any affidavit or any record of his
request for the trial transcript to support his motion.
19AP-94                                                                                   7


Lenoir had not met his burden to prove his claim "that the force [ODRC's correction
officers] used was unreasonable or unnecessary under the circumstances or that
correction[] officers breached a duty of care owed to [Lenoir]." (Nov. 21, 2018 Mag.'s
Decision at 11-12.)
       {¶ 18} We have reviewed de novo the record that is properly, according to rule,
before us in this matter. This includes the magistrate's thorough decision rendered after
the bench trial and the exhibits admitted into evidence. Based on our examination of the
medical reports submitted into evidence by Lenoir and ODRC and the video of the incident
that gave rise to Lenoir's initial complaint of unnecessary or excessive force, we find that
the record supports the magistrate's legal conclusions.
       {¶ 19} Thus, we find that the Court of Claims did not abuse its discretion when it
determined from its independent review of the record that there was no error in the
magistrate's legal conclusions and adopted the magistrate's decision. Lenoir's second
assignment of error is overruled.
IV. CONCLUSION
       {¶ 20} This Court has conducted an independent review of the magistrate's decision,
including the exhibits admitted at the trial, all evidence properly before and permitted to
be considered by this Court. We have examined the written briefs submitted by the parties,
and the applicable law. On review, this Court does not find Lenoir's assignments of error
to be well-taken. This Court agrees with the Court of Claims' finding that the magistrate
considered all facts relevant to the matter before him, made the appropriate factual
findings, and properly construed and applied the relevant law. We find no abuse of
discretion on the part of the Court of Claims in adopting the magistrate's decision.
       {¶ 21} Based on the foregoing, we overrule both of Lenoir's assignments of error and
affirm the judgment of the Court of Claims of Ohio.
                                                                       Judgment affirmed.

                        SADLER, P.J., and DORRIAN, J., concur.
                             ___________________